DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image forming unit configured to form an image based on image data” and “image scanning unit configured to scan an image of a document” in Claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim(s) 24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 24 recites the limitation “the first signal line of the interface is a D signal line”.  Claim 23, from which Claim 24 depends, recites the limitation “the first signal line is provided to decide what electric power role is set for the information processing apparatus”.  However, while the disclosure as originally filed discusses the use of a CC signal line for deciding the electric power role (See Paragraphs 36-37), there is no disclosure of using a D signal line for deciding the electric power role.  Claim 24 further recites that “the interface is a USB interface”.  As a USB interface does not use a D signal line to determine a power role, an interface using a D signal line as such could not be a USB interface.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8, 14-17, 19, 21, and 23-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the controller is configured to transmit the warning information to the external device set to the sink as an electric power source of the external device" in Lines 20-21.  It is unclear as to whether the phrase “as an electric power source of the external device” describes the controller or the external device set to the sink.  It is further unclear as to how external device set to the sink can also be an electric power source of the external device.

Claim 16 recites the limitation "the controller is configured to execute at least one of the prohibition of writing into the storage device and the halt of the storage device, in the case where the warning information is received from the external device set to the sink as an electric power source of the external device” in Lines 15-18.  It is unclear as to whether the phrase “as an electric power source of the external device” describes the controller or the external device set to the sink.  It is further unclear as to how external device set to the sink can also be an electric power source of the external device.

Claim 19 recites the limitation "the warning information is transmitted to the external device set to the sink as an electric power source of the external device" in Lines 21-22.  It is unclear as to how external device set to the sink can also be an electric power source of the external device.


Claim 21 recites the limitation "the warning information is transmitted to the external device set to the sink as an electric power source of the external device" in Lines 23-24.  It is unclear as to how external device set to the sink can also be an electric power source of the external device.

Claim 23 recites the limitation "the controller is configured to transmit the warning information to the external device set to the sink as an electric power source of the external device" in Lines 20-21.  It is unclear as to whether the phrase “as an electric power source of the external device” describes the controller or the external device set to the sink.  It is further unclear as to how external device set to the sink can also be an electric power source of the external device.

Claim 25 recites the limitation "the warning information is transmitted to the external device set to the sink as an electric power source of the external device" in Lines 21-22.  It is unclear as to how external device set to the sink can also be an electric power source of the external device.

Claim 26 recites the limitation "the warning information is transmitted to the external device set to the sink as an electric power source of the external device" in Lines 24-25.  It is unclear as to how external device set to the sink can also be an electric power source of the external device.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 14, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Universal Serial Bus Power Delivery Specification” Revision 3.0, Version 1.1 (“USB-PD”).

In reference to Claim 1, USB-PD discloses an information processing apparatus (See Page 60 Figure 2-5 ‘Provider’) comprising: a power source (See Page 60 Figure 2-5 ‘Power Source(s)’ in ‘Provider’); an electric power line (See Page 60 Figure 2-5 ‘VBUS’); an interface configured to be connected with the power source via the electric power line (See Page 60 Figure 2-5 ‘USB Port’ in ‘Provider’), the interface including: a first signal line for management regarding electric power supply from the power source via the electric power line (See Page 60 Figure 2-5 ‘CC’ in ‘Provider’, Page 47 Section 2.1 Paragraph 1, Page 153 Section 6.4.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1); and a second signal line different from the first signal line, the second signal line being for data communication (See Page 118 Section 6.4.1.2.2.4, Page 121 Section 6.4.1.3.1.4, Page 126 Section 6.4.2.4, and Page 513 Section 9.1 Paragraph 1) with an external device (See Page 60 Figure 2-5 ‘Consumer’) via the interface; a detector configured to detect at least one of a voltage value and a current value on the electric power line (See Page 225 Section 7.1.7.1); and a controller configured to transmit warning information to an the external device via the first signal line of the interface, in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interfaces (See Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1), wherein the first signal line is provided to decide what electric power role is set for the information processing apparatus, the electric power role is either a source that is an electric power role for supplying electric power or a sink that is an electric power role for receiving electric power (See Page 40 ‘Consumer’ and ‘Consumer/Provider’, Page 43 ‘Provider’, ‘Provider/Consumer’, and ‘Rd’, Page 44 ‘Rp’, Page 47 Section 2.1 Paragraph 1, Page 116 Section 6.4.1.2, Page 231 Section 7.1.13, and Page 257 Section 7.3.10), and in a state where the electric power role of the information processing apparatus is set to the source, the controller is configured to transmit the warning information to the external device set to the sink as an electric power source of the external device, in the case where the detection value of the detector indicates the abnormal value (See Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1).

In reference to Claim 2, USB-PD discloses the limitations as applied to Claim 1 above.  USB-PD further discloses that the warning information is information of a message that complies with USB PD (USB Power Delivery) standards (See Page 47 Section 2.1), the interface is a USB (Universal Serial Bus) interface (See Page 47 Section 2.1), and the first signal line of the interface is a CC signal line (See Page 47 Section 2.1 Paragraph 1 and Page 60 Figure 2-5).

In reference to Claim 3, USB-PD discloses the limitations as applied to Claim 2 above.  USB-PD further discloses that the message is an alert message defined in the USB PD standards (See Page 47 Section 2.1 Paragraph 1, Page 60 Figure 2-5, Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1).

In reference to Claim 14, USB-PD discloses the limitations as applied to Claim 1 above.  USB-PD further discloses that the interface is a USB (Universal Serial Bus) interface (See Page 47 Section 2.1).

Claims 19 and 21 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 14-17, 19, 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 10,346,072 to Peterson et al (“Peterson”) and USB-PD.

In reference to Claim 1, Peterson discloses an information processing apparatus comprising: a power source (See Figure 2 Number 30A and Column 7 Lines 11-15); an electric power line (See Figure 2 Number 31 and Column 7 Lines 15-19); an interface configured to be connected with the power source via the electric power line (See Figure 2 connection of Numbers 31 and 32 to Number 30A and Column 4 Lines 1-3), the interface including: signal lines (See Figure 2 Number 32) for management regarding electric power supply from the power source via the electric line and data communication (See Column 3 Lines 18-21 and Column 7 Lines 25-28) with an external device (See Figure 2 Number 40A) via the interface; a detector configured to detect at least one of a voltage value and a current value on the electric power line (See Column 7 Lines 15-19); and a controller (See Figure 2 Number 35A and Column 7 Lines 11-15) configured to transmit warning information (See Column 7 Lines 15-28) to an external device (See Figure 2 Number 40A) via a signal line of the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface (See Column 3 Lines 18-21 and Column 7 Lines 15-28 and 63-66); an electric power role of the information processing apparatus is a source that is an electric power role for supplying electric power, and in a state where the electric power role of the information processing apparatus is set to the source, the controller is configured to transmit the warning information to the external device set to the sink as an electric power source of the external device, in the case where the detection value of the detector indicates the abnormal value (See Column 3 Lines 18-21 and Column 7 Lines 15-28 and 63-66).  However, Peterson does not explicitly disclose a first signal line for management regarding electric power supply from the power source via the electric power line; a second signal line different from the first signal line, the second signal line being for data communication with an external device via the interface; the controller configured to transmit the warning information to an the external device via the first signal line of the interface, the first signal line is provided to decide what electric power role is set for the information processing apparatus, the electric power role is either a source that is an electric power role for supplying electric power or a sink that is an electric power role for receiving electric power.  Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28).  USB-PD discloses the use of a USB PD standard interface having a first a first signal line for management regarding electric power supply from a power source via an electric power line (See Page 47 Section 2.1 Paragraph 1, Page 60 Figure 2-5, Page 153 Section 6.4.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1 [CC signal line]); and a second signal line different from the first signal line, the second signal line being for data communication with an external device via the interface (See Page 50 Section 2.4 Bullets 1-3 and 2-3, Page 52 Section 2.6 Paragraph 3, Page 58 Final Paragraph, and Page 62 Section 2.7.5 [USB communication over USB data lines]); a detector configured to detect at least one of a voltage value and a current value on the electric power line (See Page 225 Section 7.1.7.1); and a controller configured to transmit warning information to an the external device via the first signal line of the interface, in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device (See Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1); wherein the first signal line is provided to decide what electric power role is set for the information processing apparatus, the electric power role is either a source that is an electric power role for supplying electric power or a sink that is an electric power role for receiving electric power (See Page 40 ‘Consumer’ and ‘Consumer/Provider’, Page 43 ‘Provider’, ‘Provider/Consumer’, and ‘Rd’, Page 44 ‘Rp’, Page 47 Section 2.1 Paragraph 1, Page 116 Section 6.4.1.2, Page 231 Section 7.1.13, and Page 257 Section 7.3.10), and in a state where the electric power role of the information processing apparatus is set to the source, the controller is configured to transmit the warning information to the external device set to the sink as an electric power source of the external device, in the case where the detection value of the detector indicates the abnormal value (See Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the USB PD interface and power abnormality alert signaling of USB-PD, resulting in the invention of Claim 1, because Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and the simple substitution of the USB PD interface and power abnormality alert signaling of USB-PD as the power and power abnormality alert interface of Peterson would have yielded the predictable result of communicating power and power abnormality alert signals to the external device (See Column 4 Lines 1-7 and Column 7 Lines 22-28 of Peterson and Page 153 Section 6.4.6 Paragraph 1 of USB-PD) using a standard interconnect that provides more flexible power delivery along with data over a single cable (See Page 35 Section 1 Paragraph 4 of USB-PD).

In reference to Claim 2, Peterson and USB-PD disclose the limitations as applied to Claim 1 above.  USB-PD further discloses that the warning information is information of a message that complies with USB PD (USB Power Delivery) standards (See Page 47 Section 2.1), the interface is a USB (Universal Serial Bus) interface (See Page 47 Section 2.1), and the first signal line of the interface is a CC signal line (See Page 47 Section 2.1 Paragraph 1 and Page 60 Figure 2-5).

In reference to Claim 3, Peterson and USB-PD disclose the limitations as applied to Claim 2 above.  USB-PD further discloses that the message is an alert message defined in the USB PD standards (See Page 47 Section 2.1 Paragraph 1, Page 60 Figure 2-5, Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1).

In reference to Claim 4, Peterson and USB-PD disclose the limitations as applied to Claim 1 above.  Peterson further discloses that the controller is configured to transmit, as the warning information, information indicating that electric power supplied to the external device via the interface is to be restricted, in the transmission of the warning information (See Column 7 Lines 15-28 and Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 5, Peterson and USB-PD disclose the limitations as applied to Claim 1 above.  Peterson further discloses that the controller is configured to transmit, as the warning information, information indicating a grace period of time to start restriction of electric power supplied to the external device via the interface, in the transmission of the warning information (See Column 7 Lines 15-28 and 45-50, Column 7 Line 63 – Column 8 Line 3, and Column 8 Lines 13-18 [as the bulk capacitance is fixed and provides the power for the data protection procedure, the power loss alert necessarily indicates the amount of time the external device has to perform the data protection procedure]).

In reference to Claim 6, Peterson and USB-PD disclose the limitations as applied to Claim 5 above.  Peterson further discloses that the controller is configured to restrict the electric power supplied to the external device in a case where it is determined that the grace period of time has elapsed (See Column 7 Lines 29-50 and Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 7, Peterson and USB-PD disclose the limitations as applied to Claim 4 above.  Peterson further discloses that the controller is configured to stop a supply of the electric power to the external device, to restrict the electric power to the external device (See Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 8, Peterson and USB-PD disclose the limitations as applied to Claim 5 above.  Peterson further discloses that the controller is configured to stop a supply of the electric power to the external device, to restrict the electric power to the external device (See Column 7 Line 63 – Column 8 Line 3).


In reference to Claim 14, Peterson and USB-PD disclose the limitations as applied to Claim 1 above.  USB-PD further discloses that the interface is a USB (Universal Serial Bus) interface (See Page 47 Section 2.1).

In reference to Claim 16, Peterson discloses an information processing apparatus comprising: an interface (See Figure 2 Numbers 31 and 32 and Column 4 Lines 1-15) including: signal lines (See Figure 2 Number 32) for management regarding electric power supply from the power source via the electric line and data communication (See Column 3 Lines 18-21 and Column 7 Lines 25-28) with an external device (See Figure 2 Number 40A) via the interface; and a controller (See Figure 2 Number 45A and Column 4 Line 63 – Column 5 Line 29) configured to execute at least one of prohibition of writing into a storage device and a halt of the storage device (See Column 7 Line 63 – Column 8 Line 12 and Column 10 Lines 23-27) in a case where warning information (See Column 7 Lines 15-28) indicating an electric power abnormality (See Column 7 Lines 15-28 and 63-66) of the external device (See Figure 2 Number 30A) is received from the external device while electric power is received from the external device via signal lines of the interface (See Column 3 Lines 18-21, Column 4 Lines 1-3, Column 7 Lines 25-28, and Column 7 Line 63 – Column 8 Line 12).  However, Peterson does not explicitly disclose a first signal line for management regarding electric power supply; a second signal line different from the first signal line, the second signal line being for data communication with an external device via the interface; the warning information is received from the external device via the first signal line, the first signal line is provided to decide what electric power role is set for the information processing apparatus, the electric power role is either a source that is an electric power role for supplying electric power or a sink that is an electric power role for receiving electric power.  Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28).  USB-PD discloses the use of a USB PD standard interface having a first a first signal line for management regarding electric power supply from a power source via an electric power line (See Page 47 Section 2.1 Paragraph 1, Page 60 Figure 2-5, Page 153 Section 6.4.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1 [CC signal line]); and a second signal line different from the first signal line, the second signal line being for data communication with an external device via the interface (See Page 50 Section 2.4 Bullets 1-3 and 2-3, Page 52 Section 2.6 Paragraph 3, Page 58 Final Paragraph, and Page 62 Section 2.7.5 [USB communication over USB data lines]); wherein the first signal line is provided to decide what electric power role is set for the information processing apparatus, the electric power role is either a source that is an electric power role for supplying electric power or a sink that is an electric power role for receiving electric power (See Page 40 ‘Consumer’ and ‘Consumer/Provider’, Page 43 ‘Provider’, ‘Provider/Consumer’, and ‘Rd’, Page 44 ‘Rp’, Page 47 Section 2.1 Paragraph 1, Page 116 Section 6.4.1.2, Page 231 Section 7.1.13, and Page 257 Section 7.3.10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the USB PD interface and power abnormality alert signaling of USB-PD, resulting in the invention of Claim 16, because Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and the simple substitution of the USB PD interface and power abnormality alert signaling of USB-PD as the power and power abnormality alert interface of Peterson would have yielded the predictable result of communicating power and power abnormality alert signals to the external device (See Column 4 Lines 1-7 and Column 7 Lines 22-28 of Peterson and Page 153 Section 6.4.6 Paragraph 1 of USB-PD) using a standard interconnect that provides more flexible power delivery along with data over a single cable (See Page 35 Section 1 Paragraph 4 of USB-PD).

In reference to Claim 17, Peterson and USB-PD disclose the limitations as applied to Claim 16 above.  USB-PD further discloses that the controller is configured to: swap electric power roles with the external device, in a case where a swap request for swapping the electric power roles with the external device is received from the external device; determine whether the swap of the electric power roles is successful, as a result of the swap of the electric power roles; and return to a normal operating state, in a case where it is determined as a result of the determination that the swap of the electric power roles is successful (See Page 62 Section 2.7.6, Pages 109-110 Section 6.3.10, Pages 254-256 Section 7.3.9, Page 282 Section 8.2 Paragraph 4, and Pages 317-321 Section 8.3.2.6.2).

Claims 19 and 21 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.


In reference to Claim 23, Peterson discloses an information processing apparatus comprising: a power source (See Figure 2 Number 30A and Column 7 Lines 11-15); an electric power line (See Figure 2 Number 31 and Column 7 Lines 15-19); an interface configured to be connected with the power source via the electric power line (See Figure 2 connection of Numbers 31 and 32 to Number 30A and Column 4 Lines 1-3), the interface including: signal lines (See Figure 2 Number 32) for management regarding electric power supply from the power source via the electric line and data communication (See Column 3 Lines 18-21 and Column 7 Lines 25-28) with an external device (See Figure 2 Number 40A) via the interface; a detector configured to detect at least one of a voltage value and a current value on the electric power line (See Column 7 Lines 15-19); and a controller (See Figure 2 Number 35A and Column 7 Lines 11-15) configured to transmit warning information (See Column 7 Lines 15-28) to an external device (See Figure 2 Number 40A) via a signal line of the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface (See Column 3 Lines 18-21 and Column 7 Lines 15-28 and 63-66); an electric power role of the information processing apparatus is a source that is an electric power role for supplying electric power, and in a state where the electric power role of the information processing apparatus is set to the source, the controller is configured to transmit the warning information to the external device set to the sink as an electric power source of the external device, in the case where the detection value of the detector indicates the abnormal value (See Column 3 Lines 18-21 and Column 7 Lines 15-28 and 63-66).  However, Peterson does not explicitly disclose a first signal line for management regarding electric power supply from the power source via the electric power line; a second signal line different from the first signal line, the second signal line being for data communication with an external device via the interface; the controller configured to transmit the warning information to an the external device via the first signal line of the interface, the first signal line is provided to decide what electric power role is set for the information processing apparatus, the electric power role is either a source that is an electric power role for supplying electric power or a sink that is an electric power role for receiving electric power.  Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28).  USB-PD discloses the use of a USB PD standard interface having a first a first signal line for management regarding electric power supply from a power source via an electric power line (See Page 47 Section 2.1 Paragraph 1, Page 60 Figure 2-5, Page 153 Section 6.4.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1 [CC signal line]); and a second signal line different from the first signal line, the second signal line being for data communication with an external device via the interface (See Page 50 Section 2.4 Bullets 1-3 and 2-3, Page 52 Section 2.6 Paragraph 3, Page 58 Final Paragraph, and Page 62 Section 2.7.5 [USB communication over USB data lines]); a detector configured to detect at least one of a voltage value and a current value on the electric power line (See Page 225 Section 7.1.7.1); and a controller configured to transmit warning information to an the external device via the first signal line of the interface, in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device (See Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1); wherein the first signal line is provided to decide what electric power role is set for the information processing apparatus, the electric power role is either a source that is an electric power role for supplying electric power or a sink that is an electric power role for receiving electric power (See Page 40 ‘Consumer’ and ‘Consumer/Provider’, Page 43 ‘Provider’, ‘Provider/Consumer’, and ‘Rd’, Page 44 ‘Rp’, Page 47 Section 2.1 Paragraph 1, Page 116 Section 6.4.1.2, Page 231 Section 7.1.13, and Page 257 Section 7.3.10), and in a state where the electric power role of the information processing apparatus is set to the source, the controller is configured to transmit the warning information to the external device set to the sink as an electric power source of the external device, in the case where the detection value of the detector indicates the abnormal value (See Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1).  Peterson and USB-PD do not explicitly disclose that the warning information is transmitted via the second signal line of the interface.  However, one of ordinary skill in the art would recognize that a USB-PD interface has a finite number of signal lines, and thus there are a finite number of signal lines in a USB-PD interface upon which data, such as the warning information, can be transmitted.  One of ordinary skill in the art would further recognize that the particular pin used to transmit the warning information would not affect the ability of the prior art references to transmit the warning information and the results of using a different pin would be predictable.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the USB PD interface and power abnormality alert signaling of USB-PD, and to use the second signal line to transmit the warning information, resulting in the invention of Claim 23, because Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and the simple substitution of the USB PD interface and power abnormality alert signaling of USB-PD as the power and power abnormality alert interface of Peterson would have yielded the predictable result of communicating power and power abnormality alert signals to the external device (See Column 4 Lines 1-7 and Column 7 Lines 22-28 of Peterson and Page 153 Section 6.4.6 Paragraph 1 of USB-PD) using a standard interconnect that provides more flexible power delivery along with data over a single cable (See Page 35 Section 1 Paragraph 4 of USB-PD); and because there are a finite number of signal lines in a USB-PD interface upon which data, such as the warning information, can be transmitted, and one of ordinary skill in the art has good reason to pursue the known options within their technical grasp in an effort to  provide an improved construction of the prior art references.

Claims 25 and 26 recite limitations which are substantially equivalent to those of Claim 23 and are rejected under similar reasoning.

In reference to Claim 24, Peterson and USB-PD disclose the limitations as applied to Claim 23 above.  USB-PD further discloses that the interface is a USB (Universal Serial Bus) interface (See Page 47 Section 2.1).  Peterson and USB-PD do not explicitly disclose that the first signal line of the interface is a D signal line.  However, one of ordinary skill in the art would recognize that a USB-PD interface has a finite number of signal lines, and thus there are a finite number of signal lines in a USB-PD interface upon which data, such as the information for deciding the electric power role, can be transmitted.  One of ordinary skill in the art would further recognize that the particular pin used to transmit the electric power role information would not affect the ability of the prior art references to decide the electric power role and the results of using a different pin would be predictable. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson and USB-PD using the D signal line as the first signal line to decide the electric power role, resulting in the invention of Claim 24, because there are a finite number of signal lines in a USB-PD interface upon which data, such as the electric power role information, can be transmitted, and one of ordinary skill in the art has good reason to pursue the known options within their technical grasp in an effort to  provide an improved construction of the prior art references.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and USB-PD as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2018/0284866 to Sakai et al. (“Sakai”).

In reference to Claim 15, Peterson and USB-PD disclose the limitations as applied to Claim 1 above.  Peterson is not limited as to the particular type of information processing apparatus providing power (See Column 4 Lines 27-37), and does not explicitly disclose the image processing apparatus comprising at least one of: an image forming unit configured to form an image based on image data; and an image scanning unit configured to scan an image of a document.  Sakai discloses an information processing apparatus (See Figure 2 Number 1) comprising at least one of: an image forming unit configured to form an image based on image data (See Figure 2 Number 16 and Paragraph 27); and an image scanning unit configured to scan an image of a document (See Figure 2 Number 17 and Paragraph 27); the image processing apparatus functioning as a power source for receiving power from a power line (See Figure 2 Number 25 and Paragraphs 23 and 31), converting the received power into DC power (See Paragraph 31), and providing the DC power to a memory device (See Figure 2 Number 31 and Paragraphs 28 and 31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson and USB-PD using the information processing apparatus power source having printing and scanning units of Sakai as the information processing apparatus power source, resulting in the invention of Claim 15, because Peterson is not limited as to the particular type of information processing apparatus providing power (See Column 4 Lines 27-37 of Peterson), and the simple substitution of the information processing apparatus power source having printing and scanning units of Sakai as the information processing apparatus power source of Peterson and USB-PD would have yielded the predictable result of supplying power to the memory device (See Column 3 Lines 13-15 and Column 4 Lines 27-37 of Peterson and Paragraphs 28 and 31 of Sakai) while also providing the ability to print image data to paper or scan an image document to a digital copy (See Paragraph 27 of Sakai).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Sakai using the power abnormality warning of Peterson and USB-PD, resulting in the invention of Claim 15, in order to yield the predictable result of supplying power to the memory device (See Column 3 Lines 13-15 and Column 4 Lines 27-37 of Peterson and Paragraphs 28 and 31 of Sakai) while preventing a loss of data when there is an abnormality in the power supply (See Column 7 Line 63 – Column 8 Line 10 of Peterson).

Response to Arguments

Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive.

Applicant has argued that Claim 15 does not invoke 35 USC 112(f) because retail printing/scanning devices are well known (See Section IV).  In response, the Examiner notes that the test for whether a claim limitation invokes 13 USC 112(f) is not whether there are known devices that can perform the claimed function.  Rather, the three prong test, as set forth above, solely controls the invocation.  In the instant application, the claim limitations recite the nonce term “unit” having no specific structural meaning and the functional language “image forming” and “image scanning”.  Furthermore, the claim limitations recite no structure for performing the claimed function, let alone sufficient structure.  The fact that devices which can form an image or scan an image may be well known is irrelevant as to whether the claims themselves recite structure for performing the function.  As the claim limitations meet the three-prong test, the invocation of 35 USC 112(f) is proper.

Applicant has argued that Peterson and USB-PD do not disclose the newly added features of the independent claims (See Sections V and VII).  In response, the Examiner notes that, as indicated in the above rejections, USB-PD discloses the use of a USB PD standard interface having a first a first signal line for management regarding electric power supply from a power source via an electric power line (See Page 47 Section 2.1 Paragraph 1, Page 60 Figure 2-5, Page 153 Section 6.4.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1 [CC signal line]); and a second signal line different from the first signal line, the second signal line being for data communication with an external device via the interface (See Page 50 Section 2.4 Bullets 1-3 and 2-3, Page 52 Section 2.6 Paragraph 3, Page 58 Final Paragraph, and Page 62 Section 2.7.5 [USB communication over USB data lines]); a detector configured to detect at least one of a voltage value and a current value on the electric power line (See Page 225 Section 7.1.7.1); and a controller configured to transmit warning information to an the external device via the first signal line of the interface, in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device (See Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1); wherein the first signal line is provided to decide what electric power role is set for the information processing apparatus, the electric power role is either a source that is an electric power role for supplying electric power or a sink that is an electric power role for receiving electric power (See Page 40 ‘Consumer’ and ‘Consumer/Provider’, Page 43 ‘Provider’, ‘Provider/Consumer’, and ‘Rd’, Page 44 ‘Rp’, Page 47 Section 2.1 Paragraph 1, Page 116 Section 6.4.1.2, Page 231 Section 7.1.13, and Page 257 Section 7.3.10), and in a state where the electric power role of the information processing apparatus is set to the source, the controller is configured to transmit the warning information to the external device set to the sink as an electric power source of the external device, in the case where the detection value of the detector indicates the abnormal value (See Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1).  Thus, Peterson, in combination with USB-PD, renders the claims obvious to one of ordinary skill in the art.

The provisional nonstatutory double patenting rejections regarding Claims 1, 19,  23, and 25 have been withdrawn in light of Applicant’s persuasive arguments.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J. CLEARY/           Primary Examiner, Art Unit 2186